DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5 and 7-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Toyokawa (US 2015/0185613; IDS 06/11/2019).
Toyokawa is directed to a resist underlayer film which comprises a calixarene-based compound obtained from a calixarene by substituting at least part of hydrogen atoms each on phenolic hydroxyl groups with a monovalent organic group having 1-30 carbon atoms altogether referred to as a compound (A) and an organic solvent (B). (Para, 0011-0012). Toyokawa also discloses a method of patterning using the resist underlayer film. (Para, 0011-0012). These disclosures teach the limitation of claim 1 where a composition for a resist underlayer film formation comprises a compound and a solvent as well as the limitation of claim 4.  
Toyokawa discloses compound A of the resist underlayer film in detail. (Para, 0020). Toyokawa discloses the compound (A) of the resist underlayer is obtained from a calixarene where at least part of hydrogen atoms each on a phenolic hydroxyl group are substituted with a monovalent organic group having 1 to 30 carbon atoms. (Para, 0020). Toyokawa discloses the monovalent organic group having 1-30 carbon atoms is exemplified by a monovalent hydrocarbon group, a group that includes a hetero atom-containing group between two carbon 
Toyokawa discloses examples of the organic solvent (B) that may comprise the resist underlayer composition. (Para, 0089-0105). Toyokawa also discloses the composition for forming a resist underlayer may include a resin (C) (Para, 0106-0120), and other optional components such as an acid generating agent (Para, 0122-0126). This disclosure teaches the limitation of claim 5. Toyokawa discloses the composition for forming a resist underlayer film is prepared by mixing the compound (A), the organic solvent and other optional components which 
Toyokawa discloses the resist underlayer composition is provided directly or indirectly on a substrate such as silicon wafer or a wafer covered with aluminum using the composition disclosed. (Para, 0148-0149). This disclosure teaches the limitation of claim 8. Toyokawa also discloses that in the process of forming the resist underlayer film the composition is applied and then heated is executed to remove solvent from the coating film. (Para, 0153). This disclosure teaches the limitation of claim 9. Toyokawa discloses this resist underlayer composition is also used in a resist patterning method. Toyokawa discloses a resist underlayer film is provided directly or indirectly on a substrate and then a resist pattern is formed directly or indirectly on the resist underlayer film. (Para, 0134-0135). Toyokawa discloses a resist pattern is then formed directly or indirectly on the resist underlayer film followed by a step of forming a pattern on the substrate through dry etching the resist underlayer film, the substrate or both the resist underlayer film and the substrate using the resist pattern as a mask. (Para, 0136-0137). These disclosures teach the limitation of claim 10. 
Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the disclosures of Toyokawa as discussed above fail to teach and/or suggest the limitations of claims 3 and 6. Moreover, the prior art fails to provide other relevant disclosures which cure the deficiencies of Toyokawa to teach and/or suggest the limitations of claims 3 and 6. Therefore, claims 3 and 6 include allowable subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899